 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    BYRON SCOTT EDWARDS,
                                                    NO: 4:20-CV-5003-TOR
 8                              Petitioner,
                                                   ORDER SUMMARILY DISMISSING
 9          v.                                     HABEAS PETITION

10    STATE OF WASHINGTON,

11                              Respondent.

12

13         Petitioner, a prisoner at the Coyote Ridge Corrections Center, brings this pro

14   se Petition for Writ of Habeas Corpus by a Person in State Custody pursuant to 28

15   U.S.C. § 2254. The $5.00 filing fee has been paid.

16                               PROPER RESPONDENT

17         An initial defect with the Petition is that it fails to name a proper party as a

18 respondent. The proper respondent in a federal petition seeking habeas corpus relief

19 is the person having custody of the petitioner. Rumsfeld v. Padilla, 542 U.S. 426

20 (2004); Stanley v. Cal. Supreme Court, 21 F.3d 359, 360 (9th Cir. 1994). If the




     ORDER SUMMARILY DISMISSING HABEAS PETITION -- 1
 1 petitioner is incarcerated, the proper respondent is generally the warden of the

 2 institution where the petitioner is incarcerated. See Ortiz-Sandoval v. Gomez, 81 F.3d

 3 891 (9th Cir. 1996). Failure to name a proper respondent deprives federal courts of

 4 personal jurisdiction. See Stanley, 21 F.3d at 360.

 5                            EXHAUSTION REQUIREMENT

 6         Petitioner challenges a Franklin County guilty plea from an unspecified year

 7   to child molestation in the second degree. He was sentenced to 90 months

 8   incarceration. Petitioner indicates that he filed no appeal. ECF No. 1 at 2.

 9          In his grounds for relief, Petitioner argues that the State of Washington has no

10   jurisdiction to decide federal constitutional matters. ECF No. 1 at 5-12. It has long

11   been settled that state courts are competent to decide questions arising under the U.S.

12   Constitution. See Baker v. Grice, 169 U.S. 284, 291 (1898) (“It is the duty of the

13   state court, as much as it is that of the federal courts, when the question of the validity

14   of a state statute is necessarily involved, as being in alleged violation of any

15   provision of the federal constitution, to decide that question, and to hold the law void

16   if it violate that instrument.”); see also Worldwide Church of God v. McNair, 805

17   F.2d 888, 891 (9th Cir. 1986) (holding that state courts are as competent as federal

18   courts to decide federal constitutional matters). Therefore, Petitioner’s arguments

19   to the contrary lack merit.

20         Additionally, before a federal court may grant habeas relief to a state prisoner,




     ORDER SUMMARILY DISMISSING HABEAS PETITION -- 2
 1   the prisoner must exhaust the state court remedies available to him. 28 U.S.C.

 2   § 2254(b); Baldwin v. Reese, 541 U.S. 27 (2004). Exhaustion generally requires that

 3   a prisoner give the state courts an opportunity to act on his claims before he presents

 4   those claims to a federal court. O'Sullivan v. Boerckel, 526 U.S. 838 (1999). A

 5   petitioner has not exhausted a claim for relief so long as the petitioner has a right

 6   under state law to raise the claim by available procedure. See Id.; 28 U.S.C.

 7   § 2254(c).

 8         To meet the exhaustion requirement, the petitioner must have “fairly

 9   present[ed] his claim in each appropriate state court (including a state supreme court

10   with powers of discretionary review), thereby alerting that court to the federal nature

11   of the claim.” Baldwin, 541 U.S. at 29; see also Duncan v. Henry, 513 U.S. 364,

12   365–66 (1995). A petitioner fairly presents a claim to the state court by describing

13   the factual or legal bases for that claim and by alerting the state court “to the fact

14   that the ... [petitioner is] asserting claims under the United States Constitution.”

15   Duncan, 513 U.S. at 365–366; see also Tamalini v. Stewart, 249 F.3d 895, 898 (9th

16   Cir. 2001) (same). Mere similarity between a claim raised in state court and a claim

17   in a federal habeas petition is insufficient. Duncan, 513 U.S. at 365–366.

18         Furthermore, to fairly present a claim, the petitioner “must give the state

19   courts one full opportunity to resolve any constitutional issues by invoking one

20   complete round of the State's established appellate review process.” O'Sullivan, 526




     ORDER SUMMARILY DISMISSING HABEAS PETITION -- 3
 1   U.S. at 845. Once a federal claim has been fairly presented to the state courts, the

 2   exhaustion requirement is satisfied. See Picard v. Connor, 404 U.S. 270, 275 (1971).

 3   It does not appear from the face of the Petition or the attached documents that

 4   Petitioner has exhausted his state court remedies as to each of his grounds for relief.

 5   Indeed, Petitioner affirmatively represents that he did not exhaust his state court

 6   remedies. ECF No. 1 at 2.

 7                   GROUNDS FOR FEDERAL HABEAS RELIEF

 8         Petitioner asserts that the Washington state constitution contradicts the federal

 9   constitution regarding the Fifth Amendment right to “presentment or indictment of

10   a Grand Jury.” He claims “no bill of indictment” was brought against him rendering

11   his arrest, conviction and imprisonment illegal.

12         Petitioner seems to argue that because the state courts have defied “federally

13   established procedures and processes for the adjudication of crimes” only “a court

14   of federal jurisdiction” has jurisdictional authority over his claims.       His bald

15   assertion that “due process of the law was ignored” is unsupported by his factual

16   allegations.

17         The United States Supreme Court stated long ago: “Prosecution by

18   information instead of by indictment is provided for by the laws of Washington.

19   This is not a violation of the Federal Constitution.”        See Gaines v. State of

20   Washington, 277 U.S. 81, 86 (1928). There is no federal constitutional violation




     ORDER SUMMARILY DISMISSING HABEAS PETITION -- 4
 1   when a prosecuting attorney’s criminal information is substituted for the grand jury’s

 2   indictment. See Hurtado v. California, 110 U.S. 516 (1884) (rejecting the claim that

 3   an indictment is essential to due process of law and that a state violates the

 4   Fourteenth Amendment by prosecuting a defendant with a criminal information).

 5   Consequently, Petitioner’s assertions to the contrary presented in his four grounds

 6   for federal habeas relief are legally frivolous.

 7         Because it plainly appears from the petition and the attached exhibits that

 8   Petitioner is not entitled to relief in this Court, IT IS ORDERED the petition, ECF

 9   No. 1, is DISMISSED pursuant to Rule 4, Rules Governing Section 2254 Cases in

10   the United States District Courts.

11         IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,

12   enter judgment, provide copies to Petitioner, and close the file. The Court certifies

13   that pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could not be

14   taken in good faith, and there is no basis upon which to issue a certificate of

15   appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A certificate of

16   appealability is therefore DENIED.

17         DATED February 27, 2020.

18

19                                    THOMAS O. RICE
                               Chief United States District Judge
20




     ORDER SUMMARILY DISMISSING HABEAS PETITION -- 5
